Citation Nr: 1621052	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-47 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for Still's disease. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1972 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2016, the Veteran indicated that he is "currently receiving outpatient medical treatment as a [Still's] patient" and was "also being following by a kidney specialist because the disease has caused organ damage."  These relevant treatment records are not associated with the claims file and must be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an authorization to release information form so that he can identify outstanding private treatment records that are not currently associated with the claims file.  The Veteran should identify the treatment discussed in the February 2016 statement, specifically the outpatient medical treatment provider and name of his kidney specialist, as well as any additional relevant medical treatment.  The identified records should be sought.  If the records sought are not available, the claims file should be annotated to reflect that the requested records are not available.     
2.  Ask the Veteran to state whether he is in receipt of VA medical treatment.  Identified treatment records should be sought.  

3.  Then, after conducting any additional development deemed appropriate, readjudicate the claim.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




